Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12th, 2022 has been entered.

Claim Objections
Claims 4, 6, 13, 14, 17, and 18 are objected to because of the following informalities:  The names of bacteria should be italicized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14 and 18 recite the fermented alcoholic beverage comprising one or more of L casei and L lactis subsp lactis.  This limitation is already present in the independent claim in which they rely.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 6,  15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higiro (US-20180289051-A1).
Regarding claims 4 and 6, Higiro teaches a beverage comprising probiotics, carbohydrates, and alcohol.  The beverage comprises carbohydrates, including rare sugars such as allulose [0016].  Other carbohydrates included in the beverage include various saccharides [0193].  These are included as hydrating agents [0116].  The beverage may further comprise probiotics such as L. casei [0202].  It is expected that the mixing of L. casei and saccharides will result in fermentation, thus creating a fermented beverage.  Furthermore, the beverage may comprise alcohol [0113].  This results in a fermented alcoholic beverage comprising L. casei and allulose.
Higiro does not explicitly state the allulose-containing saccharides are a part of a growth inhibitor.  However, allulose is known to be included in the beverage.  The discovery of a new use for an old invention, such as the use of allulose for inhibiting bacterial growth, is not patentable.  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 1212 (II)  Therefore, the inclusion of allulose is understood to inherently be adding a microorganism growth inhibitor.
 	Regarding claim 15, 17, and 18, Higiro teaches the inclusion of saccharides in the beverage as a hydration agent [0116].  While glucose and sucrose are listed as suitable carbohydrates, various carbohydrates including fructose, psicose (aka allulose), lactose, and maltose along with oligosaccharides are also useable for the primary purposes of supplementing energy stores in muscles [0193].

Allowable Subject Matter
Claims 5, 11 – 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Higiro teaches a beverage comprising L casei, allulose, and alcohol as well as various carbohydrates.  However, Higiro does not teach these components being in a wine or makgeolli.  In addition, Higiro does not teach the presence of allulose in a concentration of 50 – 100 parts per 100 parts of all saccharides by weight.  There is no teaching that modifies Higiro to include these claimed features.

Response to Arguments
Applicant’s arguments, filed September 12th, 2022, have been fully considered.
Applicant’s arguments with respect to the rejections of claims 4 – 6 and 11 - 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Higiro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799